Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claims 1, 11, and 17 incorporating the allowable subject matter as indicated in the previous Office action dated 1/21/2021. After a further search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the closest prior art of record (US 2013/0319420 to Danford) to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784